FILED
                             NOT FOR PUBLICATION                            FEB 25 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 KHACHIK TSATURYAN,                               No. 06-72225

               Petitioner,                        Agency No. A095-175-560

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Khachik Tsaturyan, a native of Iran and citizen of Armenia, petitions pro se

for review of the Board of Immigration Appeals’ order dismissing his appeal from

an immigration judge’s decision denying his application for asylum, withholding



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

JT/Research
of removal, and relief under the Convention Against Torture (“CAT”). We have

jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence and will

uphold the agency’s decision unless the evidence compels a contrary conclusion.

Tekle v. Mukasey, 533 F.3d 1044, 1051 (9th Cir. 2008). We deny the petition for

review.

        Substantial evidence supports the agency’s adverse credibility determination

because Tsaturyan’s asylum application omits that he was persecuted on account of

his ethnicity, nationality, and political opinion, see Li v. Ashcroft, 378 F.3d 959,

962 (9th Cir. 2004) (omission of matters that go to the heart of the claim from

asylum application support an adverse credibility determination), and because

Tsaturyan’s testimony was inconsistent with witness affidavits regarding the

burning of his gas station, the number of times he was beaten, whether he was

hospitalized, and the extent of the injuries he allegedly suffered, see Pal v. INS,

204 F.3d 935, 940 (9th Cir. 2000) (inconsistencies between testimony and

documentary evidence support an adverse credibility determination). Accordingly,

Tsaturyan’s asylum and withholding of removal claims fail. See Farah v. Ashcroft,

348 F.3d 1153, 1156 (9th Cir. 2003).




JT/Research                                2                                     06-72225
        Tsaturyan has failed to set forth any substantive argument regarding the

agency’s denial of CAT relief. See Martinez-Serrano v. INS, 94 F.3d 1256,

1259-60 (9th Cir. 1996) (issues not supported by argument are deemed waived).

        Tsaturyan’s request that the case be remanded to the BIA or held in

abeyance is denied.

        PETITION FOR REVIEW DENIED.




JT/Research                                3                                   06-72225